DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of applicant’s election of invention I, drawn to a pro-drugged antibody of formula I, without traverse.
Claims 1-20 are pending.  Claims 13-20, drawn to the non-elected invention, are withdrawn from consideration.  Claims 1-12 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claims 1-5 and 8 are drawn to a genus of pro-drugged antibodies having a blocking moiety that inhibits the binding of the antibody to its antigen.  When given the broadest reasonable interpretation, the blocking moiety includes any type of compound that has the required function of inhibiting the binding of the antibody to the cognate antigen.  Stagliano et al (U.S. 2012/0149061) teach antibodies modified with masking moieties by linking through a cleavable moiety to provide activatable antibodies (abstract).  Stagliano et al teach that that for optimal binding and dissociation characteristics, libraries of candidate masking moieties are screened to assess the effects of variable amino acid sequences, various lengths of the moiety and the like (paragraph [0421]) .  Stagliano et al teach that making moieties not containing the native amino acid sequence of the binding partner of the antibody are selected for the construction of the modified antibodies.  Thus, the making moiety of Stagliano et al, corresponds to the instant blocking moiety, and are empirically selected for each antibody of interest.  The instant specification fails to provide an adequate written description for the blocking moieties required by the claims, which encompass antibodies with any binding specificity.  The disclosure of PEG as a blocking moiety fails to be representative of the blocking moieties encompassed by the instant claims as evidenced by Stagliano et al.  The claims do not correlate a partial structure of the required blocking moiety with the desired ability to block or inhibit the binding of each every antibody encompassed by the claims with the cognate antigens thereof.  One of skill in the art would reasonable conclude that applicant was not in possession of a genus of blocking moieties required by the instant claims. 

All claims are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643